ICJ_118_ApplicationGenocideConvention_HRV_SRB_2008-11-18_JUD_01_PO_05_FR.txt.                                                                               515




       OPINION INDIVIDUELLE DE M. LE JUGE TOMKA

[Traduction]

   Exceptions préliminaires — Compétence ratione temporis — Question de
savoir si la RFY pouvait être liée par la convention sur le génocide avant le
27 avril 1992 — La convention sur le génocide était applicable, sans interrup-
tion, pendant toute la durée du conflit armé — Article IX de la convention sur le
génocide — Différends relatifs à l’interprétation ou à l’application de la conven-
tion sur le génocide par les parties contractantes à celle-ci — Les entités cons-
titutives de la RFSY n’étaient pas des parties contractantes à la Convention
— La succession à l’Etat prédécesseur en matière de responsabilité ne relève pas
de la compétence de la Cour — La responsabilité d’une entité pour des actes
commis avant qu’elle ne devienne un Etat et une partie contractante ne relève
pas de la compétence de la Cour — La question des conséquences à tirer du fait
que la RFY est devenue partie à la Convention le 27 avril 1992 doit être tran-
chée à ce stade de la procédure.

                                     * * *
   1. La Croatie a soumis cette affaire à la Cour quelque huit années
après le début du conflit armé qui l’avait opposé à la République fédéra-
tive socialiste de Yougoslavie (RFSY), puis à la République fédérale de
Yougoslavie (RFY), et quatre ans après la fin de celui-ci, pendant lequel
des obligations prescrites par la convention sur le génocide auraient été
violées selon elle. Plus de neuf années ont passé depuis l’introduction de
l’instance le 2 juillet 1999. La Cour déclare seulement aujourd’hui être
compétente en vertu de l’article IX de la convention pour la prévention et
la répression du crime de génocide (ci-après la « convention sur le géno-
cide ») pour connaître de la requête de la Croatie. Elle laisse néanmoins
en suspens un aspect de sa compétence, qu’elle examine en même temps
que la question de la recevabilité, les qualifiant tous deux de ratione tem-
poris, lorsqu’elle conclut que la deuxième exception préliminaire, par
laquelle la Serbie soutient que les demandes de la Croatie fondées sur
des actes et omissions antérieurs au 27 avril 1992 outrepassent la compé-
tence de la Cour et sont irrecevables, « n’a pas, dans les circonstances
de l’espèce, un caractère exclusivement préliminaire » (arrêt, par. 146,
point 4)).
   2. Je ne puis souscrire à cette conclusion ni au raisonnement qui la
sous-tend, et j’ai donc voté contre celle-ci tout en votant pour toutes les
autres conclusions de la Cour. Il me faut donner quelques explications à
ce vote. En ce qui concerne les autres aspects de la compétence, je peux
me référer aux points de vue que j’ai déjà exposés aux paragraphes 24
à 36 de mon opinion individuelle en l’affaire relative à l’Application de la
convention pour la prévention et la répression du crime de génocide (Bosnie-

                                                                              107

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)             516

Herzégovine c. Serbie-et-Monténégro) (arrêt, C.I.J Recueil 2007 (I),
p. 323-331). La position que j’ai adoptée dans cette affaire ne diffère pas
de celle de la majorité en la présente espèce.

                                     *
  3. La Serbie a soulevé une exception préliminaire selon laquelle « les
demandes se rapportant à des actes ou omissions antérieurs au 27 avril
1992 ne relèvent pas de la compétence de la Cour et sont irrecevables »
(arrêt, par. 22), au motif que ces actes ont été commis avant l’établisse-
ment de la République fédérale de Yougoslavie (Serbie et Monténégro).
La Serbie fait valoir que l’entrée en vigueur de la Convention entre la
RFY et la Croatie peut être fixée, au plus tôt, au 27 avril 1992. La Serbie
soutient que
    « la convention sur le génocide, y compris la clause juridictionnelle
    contenue à l’article IX, ne saurait s’appliquer aux actes intervenus
    avant que la Serbie n’ait commencé à exister en tant qu’Etat et, par-
    tant, avant qu’elle n’ait pu être liée par la Convention. Autrement
    dit, la Convention ne saurait s’appliquer aux actes antérieurs au
    27 avril 1992. » (CR 2008/9, p. 8 ; les italiques sont dans l’original.)
   4. La Croatie appelle l’attention de la Cour sur le fait que celle-ci a eu
à connaître d’une question analogue de compétence ratione temporis au
regard de la convention sur le génocide en l’affaire Bosnie-Herzégovine
c. Yougoslavie. Elle invoque l’arrêt de 1996 dans lequel la Cour a fait
observer que « la convention sur le génocide — et en particulier son ar-
ticle IX — ne comporte aucune clause qui aurait pour objet ou pour
conséquence de limiter de la sorte l’étendue de sa compétence ratione
temporis », que seuls pouvaient être examinés des faits postérieurs aux
différentes dates auxquelles la Convention était devenue applicable
entre la RFY et la Bosnie et, de plus, que « les Parties elles-mêmes
n’[avaient] formulé aucune réserve à cet effet » (C.I.J. Recueil 1996 (II),
p. 617, par. 34). La Croatie rappelle en particulier la conclusion de la
Cour en 1996 selon laquelle « [celle-ci avait] compétence en l’espèce pour
assurer l’application de la convention sur le génocide aux faits pertinents
qui [s’étaient] déroulés depuis le début du conflit dont la Bosnie-
Herzégovine [avait] été le théâtre » (ibid. ; les italiques sont de moi).
Ce conflit avait éclaté au printemps 1992, tandis que celui qui se dérou-
lait en Croatie avait déjà commencé à l’été 1991.
   5. Je partage l’avis de la Cour sur les circonstances qui distinguent la
présente affaire de la précédente, où la question de la compétence avait
été tranchée en premier lieu, en 1996. La Cour souligne maintenant que,
en la présente espèce, « les Parties ont soumis des arguments relatifs aux
conséquences à tirer du fait que la RFY n’est devenue un Etat et une par-
tie à la convention sur le génocide que le 27 avril 1992 » (arrêt, par. 124 ;
les italiques sont de moi). Je tiens à ajouter que cette question n’a pas
été soumise à la Cour en 1996. Aucune des Parties en l’affaire Bosnie-

                                                                         108

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)               517

Herzégovine n’a soulevé la question de savoir si la RFY était partie à
la convention sur le génocide ; la Cour n’a pas davantage pris position
quant à la date exacte à laquelle celle-ci y était devenue partie. A cette
époque, la RFY persistait à déclarer à l’Organisation des Nations Unies
qu’elle assurait la continuité de la personnalité juridique internationale de
l’ex-Yougoslavie. La Cour s’est contentée de conclure que la République
fédérale de « Yougoslavie était liée par les dispositions de la Convention
à la date du dépôt de la requête en [l’affaire de la Bosnie-Herzégovine] »,
à savoir le 20 mars 1993 (C.I.J. Recueil 1996 (II), p. 610, par. 17). Elle
est parvenue à cette conclusion en faisant brièvement observer que « [l’]ins-
tance introduite devant la Cour oppose deux Etats dont le territoire est
situé à l’intérieur de l’ex-République fédérative socialiste de Yougosla-
vie » (ibid.). Elle a ensuite noté que la RFSY avait signé la convention
sur le génocide le 11 décembre 1948 et déposé son instrument de ratifica-
tion le 29 août 1950 sans formuler de réserve. Elle a en outre rappelé une
déclaration formelle adoptée au moment de la proclamation de la RFY le
27 avril 1992 selon laquelle :
        « [L]a République fédérative de Yougoslavie, assurant la conti-
     nuité de l’Etat et de la personnalité juridique et politique internatio-
     nale de la République fédérative socialiste de Yougoslavie, respec-
     tera strictement tous les engagements que la République fédérative
     socialiste de Yougoslavie a pris à l’échelon international. » (Ibid.)
  La Cour, évitant la question de la prétendue continuité de la person-
nalité juridique internationale de la RFSY par la RFY, a simplement
noté que :
     « [l]’intention ainsi exprimée par la Yougoslavie de demeurer liée par
     les traités internationaux auxquels était partie l’ex-Yougoslavie a été
     confirmée dans une note officielle du 27 avril 1992 adressée au Secré-
     taire général par la mission permanente de la Yougoslavie auprès des
     Nations Unies. La Cour observe en outre qu’il n’a pas été contesté
     que la Yougoslavie soit partie à la convention sur le génocide. »
     (Ibid.)
   6. Dans la présente affaire, comme la Cour le résume, « [l]a Serbie a
affirmé que, étant donné qu’elle n’était alors pas un Etat, de tels actes ne
pouvaient lui être attribués et que, n’étant alors pas partie à la Conven-
tion, elle ne pouvait avoir violé aucune obligation prévue par cet instru-
ment » (arrêt, par. 124).
   7. La Cour considère, sans expliciter ou justifier sa position, que « la
question de la portée temporelle de sa compétence est étroitement liée à
ces aspects relatifs à l’attribution ... et [qu’]il convient donc de l’examiner
en tenant compte de ces éléments » (ibid.). Cette affirmation est spé-
cieuse. Comment la question de la compétence (y compris sa portée tem-
porelle), qui se rapporte au consentement des Parties, peut-elle être
« étroitement liée » à la question de l’attribution d’une conduite, qui
relève du droit de la responsabilité des Etats et ainsi, de toute évidence,

                                                                           109

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)              518

du stade du fond ? La Cour ne traite que sommairement de la question de
l’attribution des actes antérieurs au 27 avril 1992, rappelant les argu-
ments de la Croatie (arrêt, par. 125) ainsi que ceux de la Serbie (ibid.,
par. 126), et concluant que « les questions de compétence et de recevabi-
lité soulevées par l’exception préliminaire ratione temporis de la Serbie
constituent, en la présente affaire, deux questions indissociables » (ibid.,
par. 129). En examinant brièvement les questions d’attribution, qu’elle
considère comme touchant à la recevabilité de la demande et qu’elle
n’estime pas pouvoir trancher sans disposer d’autres éléments factuels, la
Cour diffère sa décision sur l’exception d’incompétence qui, selon elle,
revêt aussi un caractère ratione temporis. Cette dernière question, de
l’avis de la Cour, porte sur sa compétence
    « pour déterminer si des violations de la convention sur le génocide
    ont été commises, à la lumière des faits antérieurs à la date à laquelle
    la RFY a commencé à exister en tant qu’Etat distinct, ayant à ce
    titre la capacité d’être partie à cet instrument » (ibid. ; les italiques
    sont de moi).
La Cour explique que cette question « revient à se demander si les obli-
gations en vertu de la Convention étaient opposables à la RFY antérieu-
rement au 27 avril 1992 » (ibid.).
   8. La Croatie a toujours nié que la RFY ait assuré la continuité de la
personnalité morale internationale de la RFSY. Elle a constamment sou-
tenu que la RFY était l’un des cinq Etats successeurs égaux de la RFSY.
La Croatie a fait valoir que la RFY était devenue partie à la convention
sur le génocide par succession, laquelle « rétroagi[ssait] à la naissance de
l’Etat successeur » (CR 2008/11, p. 9, par. 8). Elle a déclaré sans équi-
voque que « [le défendeur] était partie à la convention sur le génocide, par
succession, dès le début de son existence en tant qu’Etat » (ibid., par. 7).
   9. La Cour a établi que la RFY avait bien acquis le statut de partie à
la Convention par un processus équivalant à une succession. Elle est par-
venue à la conclusion que « la déclaration et la note de 1992 ont eu l’effet
d’une notification de succession de la RFY à la RFSY à l’égard de la
convention sur le génocide » (arrêt, par. 117). Partant, la RFY est deve-
nue partie à la convention sur le génocide lors de sa « naissance » en tant
qu’Etat successeur. Il est admis que cette date est le 27 avril 1992. Aucun
Etat (y compris la Croatie) n’a jamais contesté que la RFY était devenue,
à cette date, partie à toutes les conventions internationales déposées
auprès du Secrétaire général de l’Organisation des Nations Unies auquel
elle a notifié sa succession. La convention sur le génocide n’y fait pas
exception.
   10. Il n’est pas douteux que la RFSY a été liée par la convention sur le
génocide depuis le 12 janvier 1951, date de l’entrée en vigueur de celle-ci
en vertu de l’article XIII, jusqu’à sa dissolution, et que la Convention
était donc applicable à l’ensemble de son territoire (article 29 de la
convention de Vienne sur le droit des traités codifiant la règle applicable du
droit international coutumier ; voir aussi Application de la convention pour

                                                                          110

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)               519

la prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II),
p. 610, par. 17). Au cours du conflit qui a commencé en 1991 sur le
territoire de la RFSY et pris fin en 1995, la Convention n’a pas un
seul jour cessé d’être applicable sur ce territoire. En effet, tant que la
RFSY continuait d’exister, elle demeurait partie à la convention sur le
génocide, dont les dispositions étaient donc contraignantes pour elle.
Lorsque ses républiques constituantes ont fait sécession l’une après l’autre
et déclaré leur indépendance, elles sont devenues parties à la Convention
par voie de succession à compter de la date à laquelle elles ont assumé la
responsabilité de leurs relations internationales, la Slovénie ayant fixé
cette date au 25 juin 1991, la Croatie au 8 octobre 1991, l’ex-République
yougoslave de Macédoine au 17 septembre 1991 et la Bosnie-Herzégovine
au 6 mars 1992. Dans la présente affaire, la Cour a établi que la RFY
(Serbie et Monténégro) est devenue partie à la convention sur le géno-
cide par succession, attribuant à la déclaration du 27 avril 1992 et à
la note datée du même jour « l’effet d’une notification de succession de
la RFY à la RFSY à l’égard de la convention sur le génocide » (arrêt,
par. 117).
   Partant, il n’y a pas eu d’interruption ni de coupure dans la protection
conférée par la convention sur le génocide durant le conflit, comme a
tenu à le faire valoir le conseil de la Croatie (CR 2008/10, p. 34-36,
par. 19-21) lorsqu’il a examiné les arguments de la Serbie concernant
l’application de la Convention dans le temps.
   Le souci d’éviter une solution de continuité dans l’applicabilité de la
convention sur le génocide, eu égard à la violence qui est allée de pair
avec le processus de dissolution de la RFSY, a été mis en avant par plu-
sieurs juges dans leurs opinions individuelles en l’affaire relative à l’Appli-
cation de la convention pour la prévention et la répression du crime de
génocide (Bosnie-Herzégovine c. Yougoslavie) (exceptions préliminaires,
arrêt, C.I.J. Recueil 1996 (II), p. 635, opinion individuelle du juge Sha-
habuddeen ; p. 651, opinion individuelle du juge Weeramantry ; et p. 656,
opinion individuelle du juge Parra-Aranguren).
   La Convention n’a jamais cessé d’être applicable durant le long conflit
armé qui s’est déroulé sur le territoire de l’ex-RFSY, mais elle a dû être
appliquée au fil du temps par différents Etats étant donné que la RFSY
était en cours de dissolution, et que ses Etats successeurs, l’un après
l’autre, ont acquis une personnalité juridique internationale et le statut de
partie à la Convention dès le moment où ils sont nés en tant qu’Etats
souverains.
   11. Par conséquent, la question soumise à la Cour ne concerne pas
l’application rétroactive de la Convention mais l’interprétation de la
clause compromissoire contenue à l’article IX et la détermination de la
compétence ainsi conférée à la Cour.
   12. Aux termes de l’article IX de la convention sur le génocide, la
Cour a compétence pour connaître des « différends entre les parties
contractantes relatifs à l’interprétation, l’application ou l’exécution de la

                                                                           111

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)                520

présente Convention, y compris ceux relatifs à la responsabilité d’un Etat
en matière de génocide ». S’appuyant sur cette disposition, la Croatie a
soumis à la Cour le différend qui l’oppose à la Serbie, qui, selon elle,
« porte ... sur l’interprétation et l’application de la convention sur le géno-
cide » (requête, par. 30 ; les italiques sont de moi). Ainsi que l’attestent le
titre sous lequel l’affaire a été inscrite au rôle général et l’intitulé du pré-
sent arrêt, la Cour a établi que la présente espèce concerne l’application
de la Convention. Pour relever de l’article IX de la Convention, le diffé-
rend doit porter sur l’interprétation ou l’application de la Convention par
les parties contractantes, et non sur l’application de la Convention par
l’Etat prédécesseur de la partie contractante (même si ledit Etat prédéces-
seur peut avoir été, comme c’est le cas en l’espèce, partie à la Conven-
tion). Il ne doit pas non plus concerner l’application de la Convention
par une entité qui n’était pas l’Etat partie à celle-ci et qui n’a vu le jour en
tant qu’Etat et n’y est devenu partie que plus tard. Les entités constitu-
tives de la RFSY n’étaient pas des parties contractantes à la Convention,
puisque seule la RFSY avait ce statut ; les actes des entités constitutives
étaient considérés comme les actes de la RFSY.

   13. Selon la règle du droit international coutumier codifiée dans l’ar-
ticle 4 du projet d’articles de la Commission du droit international sur la
responsabilité de l’Etat pour fait internationalement illicite, le comporte-
ment d’un organe d’une collectivité territoriale de l’Etat (et la Croatie et
la Serbie étaient toutes deux des collectivités territoriales ou des entités
constitutives de la RFSY) est considéré comme un fait de l’Etat, attribué
à l’Etat et engageant ainsi la responsabilité internationale de l’Etat,
s’il n’est pas conforme à l’obligation internationale qui incombe à
celui-ci. Lorsque l’Etat cesse d’exister, ainsi qu’il en a été de la RFSY,
qui s’est désintégrée lors du processus de dissolution achevé avant
l’été 1992, comme l’expose l’opinion no 8 du 4 juillet 1992 de la com-
mission d’arbitrage de la conférence sur la Yougoslavie (International
Legal Materials, 1992, vol. XXXI, p. 1523), la question de la succes-
sion en matière de responsabilité peut se poser. De la même façon,
lorsqu’une entité territoriale d’un Etat prédécesseur parvient à faire
sécession et devient un Etat distinct, la question de la responsabilité
de l’Etat distinct pour les actes commis par les organes de cette entité
avant qu’elle ne se constitue en Etat doté d’une personnalité juridique
internationale peut se poser. Mais, à l’évidence, aucune de ces deux ques-
tions, qu’il s’agisse de la succession à l’Etat prédécesseur en matière de
responsabilité ou de la responsabilité d’une entité pour des actes commis
avant de devenir un Etat — et d’avoir ainsi pu devenir partie à la conven-
tion sur le génocide —, ne relève de la compétence de la Cour aux termes
de l’article IX de la convention sur le génocide. Ladite compétence com-
prend « [l]es différends entre les parties contractantes relatifs à l’interpré-
tation, l’application ou l’exécution de la ... Convention ». La RFY, dont
la Serbie est à présent le continuateur, est devenue partie contractante le
27 avril 1992.

                                                                            112

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)              521

   14. Dans l’affaire relative au Projet Gabčíkovo-Nagymaros (Hongrie/
Slovaquie), la situation était différente car, si les actes pertinents étaient
antérieurs à la dissolution de la Tchécoslovaquie, la Cour fut déclarée
compétente et expressément priée, selon les termes de l’article 2 du com-
promis conclu par la Hongrie et la Slovaquie le 7 avril 1993, de dire « si la
République fédérative tchèque et slovaque était en droit de recourir,
en novembre 1991, à la « solution provisoire » et de mettre en service, à
partir d’octobre 1992, ce système » (arrêt, C.I.J. Recueil 1997, p. 11,
par. 2). Il y a lieu de noter que ces actes, certes commis sur le terrain par
les autorités slovaques, ont toujours été considérés par la Cour comme
ceux de la Tchécoslovaquie (ibid., p. 46-57, par. 60-88) et, en ce qui les
concerne, la Cour désigne la Tchécoslovaquie et non la Slovaquie dans le
dispositif (ibid., p. 82, par. 155, point 1, al. B) et C)). Lorsque la Cour a
examiné la question des conséquences de son arrêt, ainsi que l’exigeait le
paragraphe 2 de l’article 2 du compromis, elle a rappelé qu’« [a]ux termes
du préambule du compromis, les Parties sont convenues que la Slovaquie
est l’unique Etat successeur de la Tchécoslovaquie en ce qui concerne les
droits et obligations relatifs au projet Gabčíkovo-Nagymaros » (ibid.,
p. 81, par. 151). La Cour a dès lors considéré que
    « [l]a Slovaquie peut donc être tenue de verser des indemnités, non
    seulement pour ses propres faits illicites, mais aussi pour ceux de la
    Tchécoslovaquie, et elle a le droit d’être indemnisée des dommages
    subis tant par la Tchécoslovaquie que par elle-même en raison du
    comportement illicite de la Hongrie » (ibid.).
   15. Dans la présente affaire, la RFY n’a pas donné compétence à la
Cour pour examiner les actes de l’Etat prédécesseur, la RFSY. La Serbie
n’est pas non plus le seul successeur de la RFSY ; elle est l’un des cinq
Etats successeurs égaux de la RFSY.
   16. Tout en affirmant à juste titre que, « en la présente espèce, les
Parties ont soumis des arguments relatifs aux conséquences à tirer du fait
que la RFY n’est devenue un Etat et une partie à la convention sur le
génocide que le 27 avril 1992 » (arrêt, par. 124), la Cour évite de tirer de
telles conclusions, choix qu’elle justifie commodément par la nécessité de
disposer de davantage d’éléments (ibid., par. 129).
   17. J’estime que la question des « conséquences à tirer du fait que la
RFY n’est devenue un Etat et une partie à la convention sur le génocide
que le 27 avril 1992 » est une question juridique qui devrait être tranchée
à ce stade de la procédure, et qu’il n’est pas nécessaire de disposer de
davantage d’éléments d’information pour y répondre. En réalité, en
l’espace de quinze années entre 1993 et 2008, la Cour a dû à plusieurs
reprises examiner des questions relatives au statut juridique de la RFY et
à sa participation à la convention sur le génocide, et toutes les informa-
tions nécessaires lui ont été soumises. Il est remarquable que la Cour
n’indique même pas quels autres éléments lui sont nécessaires. La ques-
tion juridique que la Serbie a soulevée devant la Cour n’est pas spécifique
à la présente espèce mais d’application générale. En conscience, je ne puis

                                                                          113

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)               522

suivre la ligne de conduite adoptée par la majorité et me permets, non
sans regret, de ne pas y souscrire.

                                      *
   18. Je tire cette conclusion du fait que la RFY (à présent la Serbie) est
l’un des Etats successeurs de la RFSY, ce que la Croatie a toujours
soutenu. Si la RFY avait assuré la continuité de la personnalité juri-
dique internationale de la RFSY, la question de la compétence de la Cour
pour connaître d’actes commis avant le 27 avril 1992 n’aurait pu être
pertinente.
   En outre, ainsi que la Croatie l’a noté, l’argument de la Serbie « ne
concerne que certains des « incidents les plus graves » — tels que les atro-
cités commises à Vukovar et le bombardement de Dubrovnik — qui
eurent lieu entre le 25 août 1991 et la fin de la même année » (exposé écrit
de la Croatie, 29 avril 2003, p. 9, par. 3.2).
   19. La conclusion sur l’étendue de la compétence de la Cour, fondée
sur l’interprétation de la clause compromissoire contenue à l’article IX de
la Convention, n’implique pas que soient dégagés de leur responsabilité
ceux qui ont commis de si nombreuses atrocités lors du conflit armé sur
le territoire de la Croatie ; elle n’exclut pas non plus la responsabilité de
l’Etat auquel peuvent être imputés les actes des auteurs de ces atrocités.
Ainsi que la Cour l’a rappelé à plusieurs occasions (voir par exemple
Activités armées sur le territoire du Congo (nouvelle requête : 2002)
(République démocratique du Congo c. Rwanda), compétence et receva-
bilité, arrêt, C.I.J. Recueil 2006, p. 50-51, par. 123), il existe une distinc-
tion fondamentale entre l’acceptation de sa compétence par les Etats (et
de l’étendue de celle-ci) et la conformité de leurs actes avec le droit inter-
national. Les Etats demeurent responsables d’actes qui leur sont imputa-
bles et qui sont contraires au droit international, quand bien même de
tels actes auraient été commis à une époque pour laquelle la Cour n’a pas
compétence.
   20. Je me permets d’ajouter que le procureur du Tribunal pénal inter-
national pour l’ex-Yougoslavie a mis en accusation plusieurs personnes à
raison des atrocités commises à Vukovar et Dubrovnik, aux fins d’établir
leur responsabilité pénale individuelle. Certaines de ces affaires ont été
jugées (Jokić (affaire no IT-01-42/1 « Dubrovnik ») ; Strugar (affaire no IT-
01-42 « Dubrovnik »)) ; dans d’autres, la mort de l’accusé a mis fin à l’ins-
tance (Slobodan Milošević (affaire no IT-02-54 « Kosovo, Croatie et Bos-
nie ») ; Dokmanović (affaire no IT-95-13a « hôpital de Vukovar »)) ; une
autre est pendante devant la chambre d’appel (Mrkśić et autres
(affaire no IT-95-13/1 « hôpital de Vukovar »)) ; une autre en est toujours
au stade du procès en première instance (Šešelj (affaire no IT-03-67)) ;
enfin, dans une autre affaire encore, un accusé est toujours en fuite (Had-
žić (affaire no IT-04-75)). Le TPIY a renvoyé le procès d’un accusé
(Kovačević (affaire no IT-01-42/2 « Dubrovnik »)) à la République de
Serbie. D’autres affaires ont été traitées par les autorités judiciaires natio-

                                                                           114

         APPLICATION DE CONVENTION GÉNOCIDE (OP. IND. TOMKA)               523

nales. On ne saurait toutefois manquer d’observer que le procureur du
TPIY n’a accusé personne de crime de génocide ou d’autres actes énumé-
rés à l’article III de la convention sur le génocide en ce qui concerne les
événements tragiques qui ont eu lieu sur le territoire croate. Ces per-
sonnes ont été accusées de violations des lois ou coutumes de la guerre
(crimes de guerre) et/ou de crimes contre l’humanité.
   21. Reste à savoir par quels moyens la Croatie jugera bon de faire
valoir devant la Cour, qui n’applique pas une procédure pénale, qu’un
crime de « génocide a été commis, et que la RFY est responsable du géno-
cide » (mémoire de la Croatie, p. 8, par. 1.17), bien que le TPIY « n’ait
pas ... établi d’actes d’accusation contre les personnes portant les plus
lourdes responsabilités dans le génocide en Croatie » (ibid., p. 3, par. 1.07).
Toutefois, cette question doit être réservée au stade du fond. Espérons
qu’il ne faudra pas attendre encore neuf ans pour la régler et clore ainsi
ce chapitre regrettable et douloureux des relations serbo-croates.

                                                   (Signé) Peter TOMKA.




                                                                           115

